Citation Nr: 1229439	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right shoulder impingement syndrome, tendinitis, and supraspinatus tendon (right shoulder disability).

2.  Entitlement to an initial rating in excess of 10 percent prior to November 30, 2007, and in excess of 20 percent thereafter, for bulging disc L4-L5, lumbosacral strain-myositis (low back disability).

3.  Entitlement to an initial rating in excess of 10 percent prior to July 16, 2010, and in excess of 30 percent thereafter, for dysthymic disorder.

4.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia and gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease and ischemic heart disease.

6.  Entitlement to an initial compensable rating for erectile dysfunction.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from September 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Relevant to the Veteran's claim of entitlement to increased ratings for his back disability and dysthymic disorder, the Board observes that, during the course of appeal, staged ratings have been assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Specifically, the Veteran has been assigned a 10 percent rating for his back disability, effective May 26, 2005 (the date following his service discharge), and a 20 percent rating, effective November 30, 2007.  And the Veteran has been assigned a 10 percent evaluation for dysthymic disorder, effective May 26, 2005, and a 30 percent rating, effective July 16, 2010.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized these issues as shown on the first page of this decision. 

In March 2010, the Veteran's claims were remanded for additional development and adjudication.  Afterwards, by a rating decision dated in October 2011, the Veteran's initial 10 percent evaluation for hypertensive heart disease and ischemic heart disease was raised to 30 percent, effective May 26, 2005, and he was awarded a 100 percent evaluation for carcinoid colon polyps, effective August 15, 2011.  Because the Veteran has been awarded the highest scheduler evaluation for colon polyps, this issue is no longer before VA for review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, the Board notes that the Veteran's claims file contains a July 2010 VA examination report in connection with the Veteran's gastroesophageal reflux disorder and hiatal hernia claim that indicates that the Veteran reports currently receiving disability benefits from the Social Security Administration due to his multiple conditions.  The Veteran's claims file, however, does not contain records related to this award.  This case should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Next, in the March 2010 remand, the Veteran was afforded an opportunity to be examined in connection with his heart and erectile dysfunction claims.  However, the Veteran failed to report for the erectile dysfunction examination and refused the EKG in the heart examination, rendering the examination worthless.  Normally, if a Veteran failed to report for an examination in connection with a claim for an increased rating, the claim is decided against the Veteran.  See 38 C.F.R. § 3.655(b).  However, as this case must be remanded in order to obtain Social Security Administration disability records, the Veteran should be afforded an additional opportunity to be examined in connection with these claims.  

Based on the foregoing, the Veteran, on remand, will be afforded an additional opportunity to be examined by VA in connection with his heart and erectile dysfunction claims.  In this regard, the Veteran should be specifically advised that the purpose of the examination requested is to obtain information or evidence (or both) which may be dispositive of the appeal.  The Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  In this regard, the Board notes that VA's "duty to assist is not always a one-way street.  If a Veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at the VA, specifically the San-Juan VA Medical Center.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file. 

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated VA treatment records, including records from the San-Juan VA Medical Center.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.
 
3.  The Veteran should be afforded appropriate VA examination(s) to determine the current nature and severity of his hypertensive heart disease and ischemic heart disease, and erectile dysfunction disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner(s).  Any indicated evaluations, studies, and tests should be conducted.  The examiner(s) should identify the nature and severity of all current manifestations of the Veteran's service-connected hypertensive heart disease and ischemic heart disease and erectile dysfunction disabilities.  

With respect to the service-connected heart condition, the examiner should render findings as to whether (i) a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, (ii) workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, (iii) the condition has resulted in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; is productive of left ventricular dysfunction with an ejection fraction of 30 to 50 percent,  or (iv) the condition results in chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; is productive of left ventricular dysfunction with an ejection fraction of less than 30 percent.  

With respect to erectile dysfunction, the examiner should specifically ascertain whether the Veteran has a penis deformity with loss of erectile power. 

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


